Citation Nr: 1000442	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-36 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2009, to support his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board - also commonly referred to as a Travel 
Board hearing.


FINDING OF FACT

The competent medical and other evidence of record 
establishes the Veteran's PTSD is at least as likely as not 
attributable to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Here, though, since the Board is granting the Veteran's claim 
for service connection for PTSD - in full, there is no need 
to discuss whether there has been compliance with these 
notice-and-duty-to-assist provisions of the VCAA.  This is 
because even were the Board to assume, for the sake of 
argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  His claim is being granted, 
regardless.

II.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a 
stressor cannot be established as having occurred by after-
the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

With all of this in mind, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there is no valid claim).  Here, a 
November 2006 letter from M.Y., MS, a Licensed Mental Health 
Counselor at Peninsula Community Mental Health Center, list 
an Axis I diagnosis of PTSD.  And in Cohen v. Brown, 
10 Vet. App. 128 (1997), the Court noted that diagnoses of 
PTSD are presumably in accordance with the DSM-IV, both in 
terms of the adequacy and sufficiency of the stressors 
claimed.  Therefore, the Veteran has the required current 
DSM-IV diagnosis of PTSD.  

Consequently, the determinative issue is whether the 
Veteran's PTSD is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran attributes his PTSD to both combat and noncombat-
related stressors in Vietnam, essentially asserting that he:  
(1) witnessed the killing and maiming of comrades, including 
a suicide, (2) saw body bags carrying the dead, 
and (3) was subject to constant incoming rocket and mortar 
attacks, personally participating in combat operations - 
particularly the Tet Offensive.  He also asserts that these 
experiences caused him to fear for his life.  
See the transcript of his October 2009 hearing testimony.  



Concerning these asserted combat-related stressors, the 
Veteran's service personnel records show he served in 
Vietnam, during the Vietnam War, from March 1967 to March 
1968.  His service personnel records show his 
military occupational specialty (MOS) was cook and do not 
otherwise denote combat or that type of traumatizing event.  
He received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  But while 
commendable in their own right, none of these medals is 
prima fascia evidence of his engagement in combat against 
enemy forces.  38 U.S.C.A. § 1154(b), and the implementing VA 
regulation 38 C.F.R. § 3.304(d) and (f), require that he have 
actually participated in combat with the enemy - meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply if he only served in a 
general "combat area" or "combat zone" but did not himself 
engage in combat with the enemy.  See VAOPGCPREC 12-99 
(October 18, 1999).

But towards corroborating his assertions regarding his 
exposure to combat, the Veteran has submitted an October 206 
statement from a fellow soldier, T.G., providing that, while 
stationed at Bearcat with the Veteran, he was required to 
take support personnel - including cooks, on patrols and 
stakeouts when combat troops were on operations.  T.G. added 
they were under mortar attacks on a weekly basis, and that 
cooks were required to go out into the field on a daily 
basis.  This statement further provides that, on one 
particular occasion, two mess halls received direct hits from 
mortar attacks.  The letter also provides that there were two 
suicides during their duty of duty, one of which the Veteran 
witnessed and was required to assist in cleaning up.

The Veteran's service personnel records document his serving 
in Vietnam during the Tet Offensive and being stationed with 
two major helicopter units - the 200th and 191st Assault 
Helicopter Companies.  Furthermore, a June 2009 VA Finding 
for the File Memorandum provides that "research of websites 
of both 200th and 191st Assault Helicopter Companies show 
significant combat involvement, but did not provide any 
information that could be used to support the Veteran's 
personal involvement in combat activities."  The unit 
records for the 191st Assault Helicopter Company also provide 
that, since the unit's arrival in Vietnam through June 1968, 
7 soldiers were killed in action due to combat and 10 
noncombat fatalities.

The mere fact that the Veteran was stationed with a unit that 
was present while those enemy attacks occurred strongly 
suggests that he was, in fact, exposed to those attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time the Veteran was 
stationed at the base).  In other words, his presence with 
the unit at the time those attacks occurred corroborates his 
statement that he experienced those attacks personally.  So 
the Board finds that his combat-related stressors - 
especially those concerning having been subject to enemy fire 
while in Vietnam and, consequently, fearing for his life, are 
sufficiently corroborated by the record.  

So the only remaining question is whether the Veteran's PTSD 
diagnosis is at least partly a consequence of those combat 
experiences in Vietnam.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Concerning this purported relationship between the Veteran's 
combat-related stressors in Vietnam and the current diagnosis 
of PTSD, the November 2006 letter from M.Y., the Licensed 
Mental Health Counselor, indicates the Veteran's PTSD is the 
result of intrusive thoughts from combat in Vietnam.  Insofar 
as the Veteran's stressors are concerned, the letter 
indicates the Veteran was a cook for two separate helicopter 
units while in Vietnam, and that, generally, he was haunted 
by having killed a woman in Vietnam, the fact that fellow 
soldiers were killed while in Vietnam, as well as another 
servicemember's suicide.  The letter also indicates 
the Veteran reported having disturbing dreams and memories 
from Vietnam and avoiding movies or TV shows about Vietnam, 
as well as talking about his Vietnam combat experiences.  The 
letter further provides that the Veteran reported being 
easily startled by loud noises and does not like people 
coming up from behind him.  



This November 2006 letter discussing the etiology of the 
Veteran's PTSD is thorough, well-reasoned, and based on an 
objective clinical evaluation of him.  Hence, the findings 
expressed in this letter have the proper foundation and 
predicate and, therefore, are entitled to a lot of probative 
weight, especially since there is no evidence to the 
contrary.  See Elkins v. Brown, 5 Vet. App. 474 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993).  Therefore, the Board 
finds that the competent medical evidence of record 
establishes the Veteran's PTSD is at least as likely as not 
attributable to his military service - and, in particular, 
to his combat experience in Vietnam.  So he is entitled to 
service connection for PTSD, especially resolving all 
reasonable doubt concerning this in his favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for PTSD is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


